Citation Nr: 9936275	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  90-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for thoracic spine 
disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
left shoulder disability.


REPRESENTATION

Appellant represented by:	Thomas H. Bannigan, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
August 1990, the Board issued a decision denying the claim 
for service connection for cervical spine disability.  The 
veteran appealed this decision, and in April 1992 the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999, 
hereinafter Court) vacated the Board's August 1990 decision 
and remanded the case.  The Board remanded the veteran's 
claim in August 1992 and March 1996 for further development.  
In June 1999 the Board again remanded the veteran's cervical 
spine claim, with additional inextricably intertwined issues, 
in order that the veteran could be afforded a newly requested 
hearing.


REMAND

The veteran provided testimony at a hearing before the Board 
in November 1999.  At the hearing the veteran stated that she 
would see if she could obtain additional evidence verifying 
that she injured her cervical spine, thoracic spine, and left 
shoulder during service.  At the hearing the veteran and her 
representative were informed that any additional evidence 
submitted would require additional review of her claims by 
the RO unless a waiver of such review was also submitted.  
The Board received additional evidence from the veteran's 
representative in December 1999.  A waiver of RO review of 
the additional evidence pertinent to the appeal has not been 
submitted.

In light of the foregoing, this case is hereby REMANDED to the 
agency of original jurisdiction for the following action:

The RO should readjudicate the issues on 
appeal based upon the evidence received 
since its most recent consideration of 
the issues.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand the Board intimates no 
opinion as to any ultimate outcome warranted.  The appellant 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




			
	ROBERT E. SULLIVAN	SHANE A. DURKIN
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	U. R. POWELL
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


